Name: Commission Regulation (EC) No 3393/93 of 10 December 1993 laying down detailed rules governing the granting of private storage aid for certain cheeses manufactured on the smaller Aegean islands
 Type: Regulation
 Subject Matter: cooperation policy;  distributive trades;  regions of EU Member States;  economic policy;  processed agricultural produce;  trade
 Date Published: nan

 Avis juridique important|31993R3393Commission Regulation (EC) No 3393/93 of 10 December 1993 laying down detailed rules governing the granting of private storage aid for certain cheeses manufactured on the smaller Aegean islands Official Journal L 306 , 11/12/1993 P. 0032 - 0034 Finnish special edition: Chapter 3 Volume 53 P. 0257 Swedish special edition: Chapter 3 Volume 53 P. 0257 COMMISSION REGULATION (EC) No 3393/93 of 10 December 1993 laying down detailed rules governing the granting of private storage aid for certain cheeses manufactured on the smaller Aegean islandsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2019/93 of 19 July 1993 introducing specific measures for the smaller Aegean islands concerning certain agricultural products (1), and in particular Article 6 (3) thereof, Whereas Article 6 (2) of that Regulation provides for the granting of private storage aid for four types of cheese manufactured on the smaller Aegean islands; whereas the detailed rules for the application of this provision should in all main points be identical to those for similar measures for other cheese; whereas the amount of the aid should be set using the same criteria as in the case of those measures; Whereas Article 1 (1) of Commission Regulation (EEC) No 1756/93 of 30 June 1993 fixing the operative events for the agricultural conversion rate applicable to milk and milk products (2), as last amended by Regulation (EEC) No 2866/93 (3), lays down the conversion rate to be applied for the purposes of private storage aid measures in the milk sector; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 Private storage aid shall be granted for a maximum quantity of 5 000 tonnes per year of locally manufactured cheese as referred to in Article 6 (2) of Regulation (EEC) No 2019/93. The Greek authorities shall lay down the criteria for the division of this quantity between the four types of cheese concerned, on the one hand, and between the various islands, on the other. Those criteria shall be communicated to the Commission. Article 2 1. The responsible agency designated by Greece shall not conclude storage contracts unless the following requirements are met: (a) the quantity of cheese to which the contract relates is not less than two tonnes; (b) on the date specified in the contract as being the date of commencement of storage, the cheese is at least - 90 days old in the case of Graviera, Ladotyri and Kefalograviera, - 60 days in the case of Feta; (c) the cheese has undergone tests which show that it meets the condition laid down in (b) and that it is of first quality; (d) the storer undertakes: - to keep the cheese during the entire period of storage in premises where the maximum temperature is + 16 °C, - not, during the term of the contract, to alter the composition of the lot which is the subject of the contract without authorization from the responsible agency. If the condition concerning the minimum quantity for contracts continues to be met, the agency may authorize an alteration limited to the removal or replacement of cheeses found to have deteriorated to such an extent that they can no longer be stored. In the event of removal from store of certain quantities: (i) if the aforesaid quantities are replaced with the authorization of the agency, the contract shall be deemed not to have undergone any alteration; (ii) if the aforesaid quantities are not replaced, the contract shall be deemed to have been concluded ab initio for the quantity retained. Any supervisory costs arising from an alteration shall be met by the storer, - to keep stock accounts and to inform the agency each week of the quantity of cheese put into storage during the previous week and of any planned withdrawals. 2. The storage contract shall be concluded: (a) in writing, stating the date when storage covered by the contract begins; this may not be earlier than the day following that on which entry of the cheese covered by the contract into storage is completed; (b) after completion of entry of the cheese covered by the contract into storage and at the latest 40 days after the date on which the storage covered by the contract begins. Article 3 1. No aid shall be granted in respect of storage under contract for less than 60 days. 2. The aid payable may not exceed an amount corresponding to 150 days storage under contract. By way of derogation from the second indent of Article 2 (1) (d), when the period of 60 days specified in paragraph 1 has elapsed, the storer may remove all or part of the quantity under contract. The date of the start of operations to remove cheese covered by the contract shall not be included in the period of storage under contract. Article 4 The amount of aid shall be ECU 2,28 per tonne per day. Aid shall be paid not later than 90 days from the last day of storage under contract. Article 5 1. Greece shall ensure that the conditions granting entitlement to payment of the aid are fulfilled. 2. The contractor shall make available to the authority responsible for verifying execution of the measure all documentation permitting the following particulars of products placed in private storage to be verified: (a) ownership at the time of entry into storage, (b) origin and date of manufacture of the cheeses, (c) date of entry into storage, (d) presence in the store, (e) date of removal from storage. 3. The contractor or, where applicable, the operator of the store shall keep stock accounts available at the store, covering: (a) identification, by contract number, of products placed in private storage, (b) the dates of entry into and removal from storage, (c) the number of cheeses in each lot and their weight, (d) the location of the products in the store. 4. Products stored must be easily identifiable by contract. A special mark shall be affixed to cheese covered by a contract. 5. Without prejudice to Article 2 (1) (d), on entry into storage, the responsible agency shall conduct checks in particular to ensure that products stored are eligible for the aid and to prevent any possibility of substitution of products during storage under contract. 6. The agency responsible for controls shall undertake: (a) an unannounced check to see that the products are present in the store. The sample concerned must be representative and must correspond to at least 10 % of the overall quantity under contract for a private storage aid measure. Such checks must include, in addition to an examination of the accounts referred to in paragraph 3, a physical check of the weight and type of product and their identification. Such physical checks must relate to at least 5 % of the quantity subject to the unannounced check; (b) a check to see that the products are present at the end of the storage period under contract. 7. Checks conducted pursuant to paragraphs 5 and 6 must be the subject of a report stating: - the date of the check, - its duration, - the operations conducted. The report must be signed by the official responsible and countersigned by the contractor or, where applicable, by the store operator. 8. In the case of irregularities affecting at least 5 % of the quantities of the products checked the check shall be extended to a larger sample to be determined by the responsible agency. Greece shall notify such cases to the Commission within four weeks. 9. Greece may provide that the costs of checks will be borne partly or fully by the contractor. Article 6 Greece shall communicate to the Commission not later than the 10th day of each month, in respect of the preceding month, the quantities of cheese for which storage contracts shall been concluded, with a breakdown by category of cheese referred to in Article 2 (1) (b). Article 7 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 December 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 184, 27. 7. 1993, p. 1. (2) OJ No L 161, 2. 7. 1993, p. 48. (3) OJ No L 262, 21. 10. 1993, p. 24.